DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/01/2019. Claims 1 - 20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 15-16 and 20 are objected to because of the following informalities:  
Claim 7 at line 2 reads “located as a second axial location” but should likely read “located at [[as]] a second axial location”.  
Claims 15 and 20 are also similarly objected to for the same reason provided for claim 7 above.
Claim 16 at line 3 reads “installation in retaining feature” but should likely read “installation in a retaining feature”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Such claim limitation(s) is/are: 
“a retainer feature” in claims 2, 10 and 16; 
The corresponding structure in the specification for “a retainer feature” being a “pin hole 94” in para. 40 of the instant PGpub; its equivalence being understood to encompass cavities.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the wording of the claim, see “wherein the two or more components include two or more of […]”, renders it indefinite. It is unclear if the limitation “wherein the two or more components includes two or more of a blade outer airseal, a W-seal, and a stator assembly” is meant to require at least two of the items listed (i.e. a blade outer airseal and a W-seal), or is meant to require at least 2 units of the items listed (i.e. two blade outer airseals). For examination purposes, this claim is being interpreted under the latter understanding above, i.e. the claim requiring at least 2 units of the items listed.
Regarding Claim 14, the wording of the claim (see “wherein the two or more components include two or more of […]”) renders said claim indefinite for the same reason(s) provided above for claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 – 4, 8-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0222828, herein referenced as McCaffrey.
Regarding Claim 1, McCaffrey recites a case assembly for a gas turbine engine, comprising:
a case (engine case 66 fig. 6A) extending circumferentially about an engine central longitudinal axis (axis A in fig. 2);
two or more components (see the retention feature 94 fig. 3 of left blade outer seals 72 in fig. 6C, and see ceramic body 80 fig. 3 of right blade outer air seal in fig. 6C) installed in the case (66 fig. 6A) at different axial and/or radial locations (the retention feature 94 of left BOAS 72 is shown to be more radially outward than the ceramic body 80 of right BOAS 72 in fig. 6C based on the radial position of these components in fig. 3);
a retainer (retention block 104 fig. 6C) installed at a circumferential end (104 shown to be at a circumferential end of the case 66 in fig. 6A) of the case (66 fig. 6A), the retainer configured to circumferentially retain (the retention block 104 is shown to act as a circumferential movement block for the two BOAS 72 in fig. 6A; the two components being parts of the BOAS 72 fig. 6A) the two or more components (see the retention feature 94 fig. 3 of left blade outer seals 72 in fig. 6C, and see ceramic body 80 fig. 3 of right blade outer air seal in fig. 6C) at the case (66 fig. 6A).

Regarding Claim 2, McCaffrey recites the case assembly of claim 1, wherein the retainer includes:
a retainer pin (see pin 107 fig. 6C) installed in a retaining feature (opening 109 fig. 6A) in the case (66 fig. 6A); and
one or more retainer arms (see two tapered arms 108 in fig. 6C which extend out from pin 107 in fig. 6C) extending from the retainer pin (107 fig. 6C), the one or more retainer arms (arms 108 fig. 6C) configured to extend at least partially across the two or more components to circumferentially retain the two or more components at the case (the arms 108 are shown in fig. 6C to extend across both, the ceramic body 80 fig. 3 and the retention feature 94 fig. 3 for the two BOAS 72 in fig. 6C).

Regarding Claim 3, McCaffrey recites the case assembly of claim 2, wherein the retainer (retainer 104 fig. 6A) has a single retainer arm (the retainer 104 is shown to have an arm 108 in fig. 6B).

Regarding Claim 4, McCaffrey recites the case assembly of claim 2, wherein the retainer (104 fig. 6A) includes at least two retainer arms (see two arms 108 in fig. 6C), a first retainer arm (see left arm 108 in fig. 6C) of the at least two retainer arms extending from the retainer pin (107 fig. 6C) in a first direction and a second retainer arm (see right arm 108 in fig. 6C) of the at least two retainer arms extending in a second direction different from the first direction (arms 108 are shown to extend in differing directions in fig. 6C).

Regarding Claim 8, McCaffrey recites the case assembly of claim 1, wherein the case is one of a turbine case or compressor case of a gas turbine engine (“the portion 62 [in fig. 2] is representative of the high pressure turbine 40” para. 44).

Regarding Claim 9, McCaffrey recites a gas turbine engine (20 fig. 1), comprising:
a combustor (26 fig. 1); a turbine section (28 fig. 1) through which combustion gases are directed; and a compressor section (24 fig. 1) to provide airflow to the combustor (26 fig. 1) for combustion;
one or more of the turbine section or the compressor section including a case assembly (66 fig. 2 shown to be in a high pressure turbine portion 62 fig. 2) including:
a case (66 fig. 6A) extending circumferentially about an engine central longitudinal axis (axis A fig. 2);
two or more components (see the retention feature 94 fig. 3 of left blade outer seals 72 in fig. 6C, and see ceramic body 80 fig. 3 of right blade outer air seal in fig. 6C) installed in the case (66 fig. 6A) at different axial and/or radial locations (the retention feature 94 of left BOAS 72 is shown to be more radially outward than the ceramic body 80 of right BOAS 72 in fig. 6C based on the radial positions of these components in fig. 3); and
a retainer (retention block 104 fig. 6C) installed at a circumferential end (104 shown to be at a circumferential end of the case 66 in fig. 6A) of the case (66 fig. 6A), the retainer configured to circumferentially retain (the retention block 104 is shown to act as a circumferential movement block for the two BOAS 72 in fig. 6A; the two the two or more components (see the retention feature 94 fig. 3 of left blade outer seals 72 in fig. 6C, and see ceramic body 80 fig. 3 of right blade outer air seal in fig. 6C) at the case (66 fig. 6A).

Regarding Claim 10, McCaffrey recites the gas turbine engine of claim 9, wherein the retainer (104 fig. 6A) includes:
a retainer pin (pin 107 fig. 6C) installed in a retaining feature (opening 109 fig. 6A) in the case (66 fig. 6A); and
one or more retainer arms (see two tapered arms 108 in fig. 6C which extend out from pin 107 in fig. 6C) extending from the retainer pin (107 fig. 6C), the one or more retainer arms (108 fig. 6C) configured to extend at least partially across the two or more components (see the retention feature 94 fig. 3 of left blade outer seals 72 in fig. 6C, and see ceramic body 80 fig. 3 of right blade outer air seal in fig. 6C) to circumferentially retain the two or more components at the case (the arms 108 are shown in fig. 6C to extend across both, the ceramic body 80 fig. 3 and the retention feature 94 fig. 3 for the two BOAS 72 in fig. 6C).

Regarding Claim 11, McCaffrey recites the gas turbine engine of claim 10, wherein the retainer (retainer 104 fig. 6A) has a single retainer arm (the retainer 104 is shown to have an arm 108 in fig. 6B).

Regarding Claim 12, McCaffrey recites the gas turbine engine of claim 10, wherein the retainer includes at least arms (see two arms 108 in fig. 6C), a first retainer arm (see left arm 108 in fig. 6C) of the at least two retainer arms extending from the retainer pin (107 fig. 6C) in a first direction and a second retainer arm (see right arm 108 in fig. 6C) of the at least two retainer arms extending in a second direction different from the first direction (arms 108 are shown to extend in differing directions in fig. 6C).

Regarding Claim 16, McCaffrey recites a circumferential retainer (retention block 104 fig. 6A) of a case assembly of a gas turbine engine, comprising:
a retainer pin (pin 107 fig. 6A) configured for installation in retaining feature (Opening 109 fig. 6A) of a circumferential end of a case (retention block 104 shown to be at a circumferential end of the case 66 in fig. 6A); and
one or more retainer arms (arms 108 fig. 6C) extending from the retainer pin (107 fig. 6C), the one or more retainer arms configured to extend at least partially across two or more components (see the retention feature 94 fig. 3 of left blade outer seals 72 in fig. 6C, and see ceramic body 80 fig. 3 of right blade outer air seal in fig. 6C; the arms 108 are shown in fig. 6C to partially extend across both, the ceramic body 80 fig. 3 and the retention feature 94 fig. 3 for the two BOAS 72 in fig. 6C) installed in the case (66 fig. 6A) at different axial and/or radial locations (the retention feature 94 of left BOAS 72 is shown to be more radially outward than the ceramic body 80 of right BOAS 72 in fig. 6C based on the radial position of these components in fig. 3) to 
circumferentially retain the two or more components (the retention block 104 is shown to act as a circumferential movement block for the two BOAS 72 in fig. 6A; the two components being parts of the BOAS 72 fig. 6A) at the case (66 fig. 6A).

Regarding Claim 17, McCaffrey recites the circumferential retainer of claim 16, wherein the retainer (retainer 104 fig. 6A) has a single retainer arm (the retainer 104 is shown to have an arm 108 in fig. 6B).

Regarding Claim 18, McCaffrey recites the circumferential retainer of claim 16, wherein the retainer (104 fig. 6A) includes at least two retainer arms (see two arms 108 in fig. 6C), a first retainer arm (see left arm 108 in fig. 6C) of the at least two retainer arms extending from the retainer pin (107 fig. 6C) in a first direction and a second retainer arm (see right arm 108 in fig. 6C) of the at least two retainer arms extending in a second direction different from the first direction (arms 108 are shown to extend in differing directions in fig. 6C).

Claim(s) 1, 6, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2848156, herein referenced as Oppenheimer.
Regarding Claim 1, Oppenheimer recites a case assembly for a gas turbine engine, comprising:
a case (casing wall 20 fig. 1) extending circumferentially about an engine central longitudinal axis (see circumferentially extending wall 20 in fig. 3);
two or more components (see two of the plurality of stages of stator rings 58 that are affixed to rings 60 in fig. 1) installed in the case (20 fig. 1) at different axial and/or radial locations (the stages of stator rings 58 are shown to be at different axial locations from each other in fig. 1);
a retainer (locking plates 112 fig. 3) installed at a circumferential end of the case (plates 112 are shown in fig. 2 to be installed at circumferential ends of the case wall 20), the retainer configured to circumferentially retain the two or more components at the case (“the plates [112] have widened portions 119 and 121 overlying the ends 123 of the rabbets 64 and rims 90 and prevent the rings [60] from sliding circumferentially around the casing” Col. 4 lines 20-24; since the stator rings 58 are shown to be integral with the rings 60 in fig. 1, that would mean that the plates 112 would also prevent the stator rings 58 from sliding circumferentially around the casing as well.).

Regarding Claim 6, Oppenheimer recites the case assembly of claim 1, wherein the two or more components include two or more of a blade outer airseal, a W-seal, and a stator assembly. (See the at least two stages of stator rings 58 in fig. 1)

Regarding Claim 9, Oppenheimer recites a gas turbine engine (“gas turbo engines” col. 1 line 17), comprising:
a combustor, a turbine section through which combustion gases are directed; and
a compressor section to provide airflow to the combustor for combustion (the combustor, the turbine section which receives combusted gases, and the compressor section which feeds airflow to the combustor, are all components of a gas turbine engine known to one of ordinary skill in the art);
one or more of the turbine section or the compressor section (see compressor 2 fig. 1) including a case assembly (shown in fig. 1) including:
a case (casing wall 20 fig. 1) extending circumferentially about an engine central longitudinal axis (see circumferentially extending wall 20 in fig. 3);
two or more components (see two of the plurality of stages of stator rings 58 that are affixed to rings 60 in fig. 1) installed in the case (20 fig. 1) at different axial and/or radial locations (the stages of stator rings 58 are shown to be at different axial locations from each other in fig. 1); and
a retainer (locking plates 112 fig. 3) installed at a circumferential end of the case (plates 112 are shown in fig. 2 to be installed at circumferential ends of the case wall 20), the retainer configured to circumferentially retain the two or more components at the case (“the plates [112] have widened portions 119 and 121 overlying the ends 123 of the rabbets 64 and rims 90 and prevent the rings [60] from sliding circumferentially around the casing” Col. 4 lines 20-24; since the stator rings 58 are shown to be integral with the rings 60 in fig. 1, that would mean that the plates 112 would also prevent the stator rings 58 from sliding circumferentially around the casing as well.).

Regarding Claim 14, Oppenheimer recites the gas turbine engine of claim 9, wherein the two or more components include two or more of a blade outer airseal, a W-seal, and a stator assembly. (See the at least two stages of stator rings 58 in fig. 1)

Regarding Claim 16, Oppenheimer recites a circumferential retainer (locking plates 112 fig. 2 and 4) of a case assembly of a gas turbine engine, comprising:
a retainer pin (see end 117 of plate 112 in fig. 4 which functions as a pin within recess 116 of end flange 54 of case 10 fig. 4) configured for installation in retaining feature (recess 116 in flange 54 fig. 4) of a circumferential end of a case (fig. 1 shows that the view presented for the recess 116 in fig. 4 is at the circumferential end of the case 10 fig. 1); and
one or more retainer arms (see axial extending section of plate 112 away from end 117 in fig. 4) extending from the retainer pin (end 117 of plate 112 fig. 4), the one or more retainer arms (see body section of plate 112 fig. 4) configured to extend at least partially across two or more components (see the plurality of stages of stator rings 58 in fig. 4, the stator ring stages are shown to be fixed to the rings 60 fig. 4; the body section of plate 112 is shown to extend across the plurality of stator ring stages  58 in fig. 4 that are disposed at differing axial locations) installed in the case at different axial and/or radial locations to circumferentially retain the two or more components at the case (“the plates [112] have widened portions 119 and 121 overlying the ends 123 of the rabbets 64 and rims 90 and prevent the rings [60] from sliding circumferentially around the casing” Col. 4 lines 20-24; since the stator rings 58 are shown to be integral with the rings 60 in fig. 1, that would mean that the plates 112 would also prevent the stator rings 58 from sliding circumferentially around the casing as well.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (as applied above in claims 2, 10 and 19), in further view of US 2019/0301295, herein referenced as Hernandez.
Regarding Claim 5, McCaffrey recites the case assembly of claim 2, but fails to explicitly anticipate wherein the retainer pin is an interference fit to the retaining feature. McCaffrey does disclose that the pin can be “secured to the engine case 66 by a nut or other mechanical device, or could alternatively be welded” para. 59.
McCaffrey and Hernandez are analogous art in that both are within the field of endeavor of gas turbine engines.
Hernandez teaches in para. 45 of securing a pin within an aperture via “an interference fit” in para. 45, with alternative securing means being welding or adhesive. This demonstrates that the securing substitute of an interference fit was known in the art at the effective filing date.
As such, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the securing means for the pin of McCaffrey to be an interference fit as taught by Hernandez since it would be a simple 

Regarding Claim 13, McCaffrey recites the gas turbine engine of claim 10, but fails to explicitly anticipate wherein the retainer pin is an interference fit to the retaining feature. McCaffrey does disclose that the pin can be “secured to the engine case 66 by a nut or other mechanical device, or could alternatively be welded” para. 59.
McCaffrey and Hernandez are analogous art in that both are within the field of endeavor of gas turbine engines.
Hernandez teaches in para. 45 of securing a pin within an aperture via “an interference fit” in para. 45, with alternative securing means being welding or adhesive. This demonstrates that the securing substitute of an interference fit was known in the art at the effective filing date.
As such, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the securing means for the pin of McCaffrey to be an interference fit as taught by Hernandez since it would be a simple substitution of one known securing means for another to obtain the predictable result of securing the pin to the casing. See MPEP 2143 subsection I. B. “Simple substitution of one known element for another to obtain predictable results” for more details.

Regarding Claim 19, McCaffrey recites the circumferential retainer of claim 16, but fails to explicitly anticipate wherein the retainer pin is an interference fit to the retaining feature. McCaffrey does disclose that the pin can be “secured to the engine case 66 by a nut or other mechanical device, or could alternatively be welded” para. 59.
McCaffrey and Hernandez are analogous art in that both are within the field of endeavor of gas turbine engines.
Hernandez teaches in para. 45 of securing a pin within an aperture via “an interference fit” in para. 45, with alternative securing means being welding or adhesive. This demonstrates that the securing substitute of an interference fit was known in the art at the effective filing date.
As such, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the securing means for the pin of McCaffrey to be an interference fit as taught by Hernandez since it would be a simple substitution of one known securing means for another to obtain the predictable result of securing the pin to the casing. See MPEP 2143 subsection I. B. “Simple substitution of one known element for another to obtain predictable results” for more details.

Claims 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppenheimer (as applied above in claims 1, 9 and 16), in further view of US 3580692, herein referenced as Mikolajczak.
Regarding Claim 7, Oppenheimer recites the case assembly of claim 1, but fails to anticipate wherein the retainer is configured to circumferentially retain a blade outer airseal located at a first axial location in the case and a second blade outer airseal located at a second axial location different from the first axial location.

	Mikolajczak teaches of a blade outer airseal (cellular honeycomb seal 30 fig. 2, shown to be positioned over the tips of rotating blades 26 fig. 2) located at an axial location (shown in fig. 1) in the case (compressor case 28 fig. 2). Mikolajczak teaches that the honeycomb structure “provides a way for reducing the effective tip clearance between the blade tip and the seal, thereby further reducing the leakage across the blade tip” in col. 4 lines 36-39.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inwardly facing surfaces 84 of the rings 60 opposite the rotor blades 18 in fig. 1 of Oppenheimer with the cellular honeycomb seal from Mikolajczak so as to “reduce the effective tip clearance at the blade tips, thereby reducing the leakage across the blade tip” as taught by Mikolajczak. This combination would result in at least two blade outer air seals at different axial locations since the rotor blade stages are at different axial locations, and the plate 112 in fig. 4 of Oppenheimer would circumferentially retain the blade outer air seals since the blade outer air seals in the combination above is attached to the rings 60 fig. 4 of Oppenheimer. 

Regarding Claim 15, Oppenheimer recites the gas turbine engine of claim 9, but fails to anticipate wherein the retainer is configured to circumferentially retain a blade outer airseal located at a first axial location in the case and a second blade outer airseal located at a second axial location different from the first axial location.

	Mikolajczak teaches of a blade outer airseal (cellular honeycomb seal 30 fig. 2, shown to be positioned over the tips of rotating blades 26 fig. 2) located at an axial location (shown in fig. 1) in the case (compressor case 28 fig. 2). Mikolajczak teaches that the honeycomb structure “provides a way for reducing the effective tip clearance between the blade tip and the seal, thereby further reducing the leakage across the blade tip” in col. 4 lines 36-39.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the inwardly facing surfaces 84 of the rings 60 opposite the rotor blades 18 in fig. 1 of Oppenheimer with the cellular honeycomb seal from Mikolajczak so as to “reduce the effective tip clearance at the blade tips, thereby reducing the leakage across the blade tip” as taught by Mikolajczak. This combination would result in at least two blade outer air seals at different axial locations since the rotor blade stages are at different axial locations, and the plate 112 in fig. 4 of Oppenheimer would circumferentially retain the blade outer air seals since the blade outer air seals in the combination above is attached to the rings 60 fig. 4 of Oppenheimer. 

Regarding Claim 20, Oppenheimer recites the circumferential retainer of claim 16, but fails to anticipate wherein the retainer is configured to circumferentially retain a blade outer airseal located at a first axial location in the case and a second blade outer airseal located as a second axial location different from the first axial location.

	Mikolajczak teaches of a blade outer airseal (cellular honeycomb seal 30 fig. 2, shown to be positioned over the tips of rotating blades 26 fig. 2) located at an axial location (shown in fig. 1) in the case (compressor case 28 fig. 2). Mikolajczak teaches that the honeycomb structure “provides a way for reducing the effective tip clearance between the blade tip and the seal, thereby further reducing the leakage across the blade tip” in col. 4 lines 36-39.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the plurality of inwardly facing surfaces 84 of the rings 60 opposite the rotor blades 18 in fig. 1 of Oppenheimer with cellular honeycomb seals from Mikolajczak so as to “reduce the effective tip clearance at the blade tips, thereby reducing the leakage across the blade tip” as taught by Mikolajczak. This combination would result in at least two blade outer air seals at different axial locations since the rotor blade stages are at different axial locations, and the plate 112 in fig. 4 of Oppenheimer would circumferentially retain the blade outer air seals since the blade outer air seals in the combination above is attached to the rings 60 fig. 4 of Oppenheimer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 3056583 – discloses a retaining means for a turbine section, said retaining means disposed at the split between two halves of a turbine casing.
	US 4856963 – discloses a key formed integrally with a stator vane of a gas turbine engine, the key fits within a recess on an outer casing as well as a blade outer air seal, the key aligning the stator vane and the blade outer air seal circumferentially with the outer casing. 
	US 2915281 – discloses a stator vane locking key disposed at the circumferential end of a casing, the key having a plurality of arms/extensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745